Title: From Thomas Jefferson to Henry Dearborn, 19 August 1804
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  
                     Dear Sir
                  
                  Monticello Aug. 19. 04.
               
               A candidate for the office of Genl. Irvine is now presented of a higher order than we have before had. I do not know how far Colo Miles may possess that mercantile fitness which the duties of the office call for, but on all other points he stands on so high ground as to overrule the charitable inclinations we might have felt for other candidates. the respectability of his character, and his standing in the eyes of his state cannot but attract consideration. Accept salutations of affection and respect.
               
                  
                     Th: Jefferson
                  
               
            